Jones, O. B., J.;
Swing and Jones, E. H., JJ., concurring.
In the case below a petition was filed by John H. Dickerson on December 17, 1912, in the court of insolvency of Hamilton county, against the city of Cincinnati and its auditor and treasurer, and the auditor and treasurer of Hamilton county, in which it was sought to enjoin the certification and collection of assessments made for the improvement of Grandin road, payable in ten annual installments. The ordinance under which said assessment was levied was passed January 27, 1908, and provided that the entire amount levied might *69be paid in cash within thirty days from the taking effect of said ordinance, and if not so paid should be collected in ten annual installments payable on the same date in the ten consecutive years commencing in 1909, one-tenth of said assessment, with interest on the bonds, being collected in each of said years.
Mr. H. B. Engelhardt, for plaintiff in error.
Mr. F. K. Bowman, assistant city solicitor, for defendants in error.
A general demurrer was filed to said petition and was sustained by the court on the ground that the action was barred under the four-year limitation provided by Section 11224, General Code.
We do not think that this action is barred. The injury complained of against which the injunction is sought is the collection of the assessment. The plaintiff evidently did not exercise his option under the ordinance to pay the assessment in cash, and the first installment thereof did not therefore become due until some date after January 27, 1909, depending on the date that the ordinance went into effect after its publication, which is not shown in the record. The four-year limitation as to the first installment, therefore, would not be reached until March, 1913.
A similar holding is found in Gault et al. v. City of Columbus et al., 10 C. C., N. S., 263.
The demurrer should have been overruled.
Judgment reversed and cause remanded for further proceeding.

Judgment reversed, and cause remanded.